Title: To Alexander Hamilton from Caleb Swan, 14 June 1799
From: Swan, Caleb
To: Hamilton, Alexander


          
            Sir.
            Pittsburgh June 14 1799.
          
          The honorable the secretary of war, advised me in a letter dated the 21 March 1799. to remove from Cincinnati to this place, and informed me that it was intended I should repair to the seat of government as soon as I should receive orders from you to that effect. In pursuance of this advice I reached Pittsburgh on the 10th instant, and on my arrival received your favor of the 3d. April last, directing me to repair thither accordingly, and there take the orders of the secretary of war.
          It has happened from the uncommon freshes in the Ohio this season, and from the Circumstance of my boats being too weakly manned, that our passage has been remarkably long and tedious from Cincinnati to this place, having been no less than forty four days in performing a voyage which has commonly taken but about twenty five or thirty. Notwithstanding the pleasing prospect of being removed from dreary shades to more enlivened scenes my best exertions proved ineffectual, and I could not have gotten here sooner without hazarding the boat and its valuable Contents.
          I have Concluded to appoint Captain Samuel C. Vance of the 3d. Regiment the deputy for the army, on the Western frontier, and have by this post written to him to meet me here as soon as possible, to enter into the necessary bonds, receive the money I have with me, and the necessary instructions, and proceed immediately to business.
          I presume it will be nearly three weeks before I shall be able to leave this place. But if Captain Vance should not wait for the letter I have written to him by this post, and should now be on his way hither (which is probable) it will facilitate my departure.
          I pray that major General Hamilton will be pleased to accept of my humble respects, and be assured of the pride and promptitude, with which I shall always receive, and endeavor to execute his orders.
          I have the honor to be with the greatest respect Sir your most obedient and very Humble Servt.
          
            C. Swan. P.M Gen
          
          The Honorable Major General Alexander Hamilton Inspector General of the Armies of the United States
        